MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                          FILED
regarded as precedent or cited before any                               Jun 26 2019, 10:15 am
court except for the purpose of establishing
                                                                               CLERK
the defense of res judicata, collateral                                  Indiana Supreme Court
                                                                            Court of Appeals
estoppel, or the law of the case.                                             and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
R. Patrick Magrath                                       Curtis T. Hill, Jr.
Alcorn Sage Schwartz & Magrath LLP                       Attorney General
Madison, Indiana
                                                         Megan M. Smith
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Teresa Thornton,                                         June 26, 2019
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         19A-CR-513
        v.                                               Appeal from the
                                                         Ripley Circuit Court
State of Indiana,                                        The Honorable
Appellee-Plaintiff                                       Jeffrey Sharp, Special Judge
                                                         Trial Court Cause No.
                                                         69C01-1804-F5-18



Vaidik, Chief Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-513 | June 26, 2019                     Page 1 of 5
                                          Case Summary
[1]   Teresa Thornton pled guilty to Level 5 felony dealing in a narcotic drug and

      being a habitual offender, and the trial court sentenced her to ten years. She

      now appeals, arguing that her sentence is inappropriate in light of the nature of

      the offense and her character. We disagree and affirm.



                            Facts and Procedural History
[2]   At the end of 2016, Thornton pled guilty to Level 2 felony dealing in a narcotic

      drug in Dearborn County. The court imposed a sentence of thirty years, with

      six years to be served on home detention and twenty-four years suspended to

      probation.


[3]   On March 16, 2018, while Thornton was still serving that home-detention

      sentence, Patty Napier told Indiana State Police troopers that Thornton had

      sold her five oxycodone pills. Later that day, a search warrant was issued and

      executed at Thornton’s home, and troopers found prescription oxycodone

      bottles and pills. Troopers interviewed Thornton, and she admitted that she

      trades pills for money or other pills.


[4]   The State charged Thornton with Level 5 felony dealing in a schedule I, II, or

      III controlled substance, Level 5 felony dealing in a narcotic drug, and Level 6

      felony maintaining a common nuisance. The State also alleged that Thornton

      is a habitual offender. Thereafter, the State and Thornton entered into a plea

      agreement under which Thornton would plead guilty to Level 5 felony dealing

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-513 | June 26, 2019   Page 2 of 5
      in a narcotic drug and the habitual-offender allegation in exchange for dismissal

      of the remaining charges and eligibility to enroll in the Purposeful Incarceration

      program while at the Indiana Department of Correction. Sentencing was left to

      the discretion of the trial court.


[5]   At the sentencing hearing, the trial court identified the following aggravators:

      (1) Thornton has an extensive criminal history spanning thirty-three years,

      including seven felony convictions, nine misdemeanor convictions, and six

      probation violations; (2) Thornton committed the present offense while on

      home detention for a similar, serious offense;1 and (3) Thornton was found to

      be at a high risk to reoffend. As a mitigating factor, the court recognized that

      Thornton pled guilty and took responsibility for her actions. The court found

      that the aggravators outweigh the mitigator and sentenced Thornton to ten

      years—six years plus a four-year habitual-offender enhancement. The court

      stated that “[i]f [Thornton] successfully completes the Purposeful Incarceration

      Program, according to the Plea Agreement, she is entitled to petition to have

      that sentence modified and the State will remain silent on that modification.”

      Tr. p. 55.


[6]   Thornton now appeals her sentence.




      1
       At the sentencing hearing, the judge actually said that Thornton committed this offense “while on
      probation” for the Dearborn County conviction. Tr. p. 53. However, she had not yet been released to
      probation in that case when she committed this offense; she was still serving the executed (home detention)
      portion of her sentence. See Request for Home Detention Violation and Motion to Convert Hearing, 15D02-
      1511-FA-000033 (Mar. 27, 2018).

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-513 | June 26, 2019                    Page 3 of 5
                                 Discussion and Decision
[7]   Thornton contends that her ten-year sentence is inappropriate and asks us to

      revise it pursuant to Indiana Appellate Rule 7(B), which provides that an

      appellate court “may revise a sentence authorized by statute if, after due

      consideration of the trial court’s decision, the Court finds that the sentence is

      inappropriate in light of the nature of the offense and the character of the

      offender.” “Whether a sentence is inappropriate ultimately turns on the

      culpability of the defendant, the severity of the crime, the damage done to

      others, and a myriad of other factors that come to light in a given case.”

      Thompson v. State, 5 N.E.3d 383, 391 (Ind. Ct. App. 2014) (citing Cardwell v.

      State, 895 N.E.2d 1219, 1224 (Ind. 2008)). Because we generally defer to the

      judgment of trial courts in sentencing matters, defendants have the burden of

      persuading us that their sentences are inappropriate. Schaaf v. State, 54 N.E.3d
1041, 1044-45 (Ind. Ct. App. 2016).


[8]   The sentencing range for a Level 5 felony is one to six years, with an advisory

      sentence of three years. Ind. Code § 35-50-2-6. For a person convicted of a

      Level 5 felony, the sentencing range for a habitual-offender enhancement is two

      to six years. Ind. Code § 35-50-2-8(i)(2). As such, Thornton was facing a

      maximum sentence of twelve years. The trial court sentenced her to ten years.


[9]   Regarding the nature of her offense, we agree with Thornton that this is a

      typical case of dealing drugs. However, Thornton’s decades-long criminal

      history by itself more than justifies her ten-year sentence. According to the pre-


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-513 | June 26, 2019   Page 4 of 5
       sentence investigation report, the accuracy of which Thornton does not

       challenge, she has been convicted of seven prior felonies (operating a vehicle as

       a habitual-traffic violator, battery resulting in serious bodily injury, habitual-

       traffic violator after suspension for life, operating while intoxicated, habitual-

       traffic offender, operating a vehicle while intoxicated, and dealing in a narcotic

       drug) and nine misdemeanors and has six probation violations. Appellant’s

       App. Vol. III pp. 5-10. Additionally, she was actively serving her home-

       detention sentence for a similar dealing conviction when she committed the

       present offense. She was also given eligibility to enroll in the Purposeful

       Incarceration program, which if completed may result in a sentence

       modification. Based on Thornton’s criminal history, the fact that she

       committed the present offense while still serving the executed portion of her

       sentence for a similar dealing conviction, the fact that she did not receive the

       maximum sentence here, and the fact that she may get her sentence modified

       down the road, we cannot say that her ten-year sentence is inappropriate.


[10]   Affirmed.


       Kirsch, J., and Altice, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-513 | June 26, 2019   Page 5 of 5